PER CURIAM.
The order denying motion for a new trial, and the judgment, should be affirmed, except that part of the judgment which awards costs to the defendant, and as to that part .it should be reversed, with costs to the respondent. The order denying the plaintiffs’ application for a certificate should be reversed, as we are of opinion that in this action a claim of title to real property arises on the pleadings, and an application for a certificate in such eases is unnecessary. The plaintiffs should make application to the clerk for taxation of their costs.